

111 HRES 1228 IH: Recognizing National Native American Heritage Month and celebrating the cultures and contributions of Native Americans to the United States.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1228IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Cole (for himself, Ms. Haaland, Mr. Mullin, Ms. Davids of Kansas, Ms. McCollum, Mr. Gallego, Mr. Grijalva, Mr. DeFazio, Mr. Beyer, Mr. Joyce of Ohio, Mr. Pallone, Mr. Ted Lieu of California, Ms. Kendra S. Horn of Oklahoma, Mr. Kilmer, Mr. Schrader, Mr. Kind, Ms. Moore, Ms. DelBene, Mr. O'Halleran, Mr. Kildee, Mr. Luján, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing National Native American Heritage Month and celebrating the cultures and contributions of Native Americans to the United States.Whereas, from November 1, 2020, through November 30, 2020, the United States celebrates National Native American Heritage Month;Whereas National Native American Heritage Month is an opportunity to consider and recognize the contributions of Native Americans to the history of the United States;Whereas Native Americans are descendants of the original, indigenous inhabitants of what is now the United States;Whereas the Bureau of the Census estimated that, in 2010, there were more than 5,000,000 individuals of Native American descent in the United States;Whereas Native Americans maintain vibrant cultures and traditions and hold a deeply rooted sense of community;Whereas Native Americans have moving stories of tragedy, triumph, and perseverance that need to be shared with future generations;Whereas Native Americans speak and preserve indigenous languages, which have contributed to the English language by being used as names of individuals and locations throughout the United States;Whereas Congress has consistently reaffirmed the support of the United States of tribal self-governance and self-determination and the commitment of the United States to improving the lives of all Native Americans by—(1)enhancing health care and law enforcement resources; and(2)improving the housing and socioeconomic status of Native Americans;Whereas the United States is committed to strengthening the government-to-government relationship that the United States has maintained with the various Indian tribes;Whereas Congress has recognized the contributions of the Iroquois Confederacy and the influence of the Iroquois Confederacy on the Founding Fathers in the drafting of the Constitution of the United States with the concepts of—(1)freedom of speech;(2)the separation of governmental powers; and(3)the system of checks and balances between the branches of government;Whereas, with the enactment of the Native American Heritage Day Act of 2009 (Public Law 111–33; 123 Stat. 1922), Congress—(1)reaffirmed the government-to-government relationship between the United States and Native American governments; and(2)recognized the important contributions of Native Americans to the culture of the United States;Whereas Native Americans have made distinct and important contributions to the United States and the rest of the world in many fields, including the fields of agriculture, medicine, music, language, and art;Whereas Native Americans have distinguished themselves as inventors, entrepreneurs, spiritual leaders, and scholars;Whereas Native Americans have served with honor and distinction in the Armed Forces and continue to serve in the Armed Forces in greater numbers per capita than any other group in the United States;Whereas the United States has recognized the contribution of the Native American code talkers in World War I and World War II, who used indigenous languages as an unbreakable military code, saving countless lives in the United States; andWhereas the people of the United States have reason to honor the great achievements and contributions of Native Americans and their ancestors: Now, therefore, be itThat the House of Representatives—(1)recognizes National Native American Heritage Month;(2)recognizes Native American Heritage Day in accordance with section 2(10) of the Native American Heritage Day Act of 2009 (Public Law 111–33; 123 Stat. 1923); and(3)urges the people of the United States to observe National Native American Heritage Month and Native American Heritage Day with appropriate programs and activities.